Citation Nr: 1454120	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from April 1970 to January 1972.  He also had additional non-qualifying service.  

In July 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in July 2012 to determine the etiology of his lung disorder.  The examiner diagnosed restrictive lung disease, consistent with the clinical records but also noted a diagnosis of B-cell lymphoma of the chest, reportedly made by VA in June 2012; although VA treatment records dated through May 2012 were the only ones associated with the claims file.  Records available to the Board also do not reflect records more recent than May 2012 and do not include treatment records for B-cell lymphoma.  

The July 2012 examiner also found that the Veteran did not have asthma, as claimed; however, a VA outpatient record submitted by the Veteran (dated June 7, 2013) includes a diagnosis of bronchial asthma and notes that he has been prescribed albuterol since a visit to the ER in February 2013.  While the July 2012 VA examiner had access to the Veteran's VA treatment records, even those not available to the Board, this diagnosis came after the examination.  Therefore, this evidence was not available to the examiner at the time he formulated his opinion.  

As the Veteran asserts that his lung disorder is due to breathing environmental contaminants during service, evidence of a diagnosis of asthma provides an alternate means of supporting a claim of entitlement to service connection for a lung disorder.  It also calls into question whether the July 2012 findings are currently supported.  

The Board finds that a remand is necessary to obtain updated treatment records and to obtain an addendum opinion from the July 2012 examiner as to whether, given the more recent diagnoses of asthma, there is a nexus between a current lung disorder and service.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate all pertinent VA treatment and hospital records pertaining to the claim since May 2012.

2.  Thereafter, request a supplemental opinion from the examiner who conducted the July 2012 VA examination.  If the examiner is not available, obtain an opinion from another medical professional.  

If the designated individual determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  That individual is asked to review the updated records, which appear to reflect a recent diagnosis of asthma.  

* Provide an opinion as to whether the Veteran has a diagnosis of asthma, with consideration of the June 7, 2013, diagnosis of bronchial asthma and prescription of albuterol.  

* Provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lung disorder is causally or etiologically related to active service, to include exposure to environmental contaminants.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


